Citation Nr: 9923137	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-15 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 30, 1996, 
for the grant of service connection for multiple myeloma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to June 
1971.

Because the veteran's illness is terminal, a motion to 
expedite review of his appeal has been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Effective on June 9, 1994, multiple myeloma was added to 
the regulatorily-defined list of diseases subject to the 
presumption that they were caused by exposure to herbicide 
agents and would warrant service connection for veterans who 
had such exposure during service.

3.  On July 30, 1997, the veteran filed a claim for 
entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

An effective date earlier than July 30, 1996, for the award 
of service connection for multiple myeloma is not warranted.  
38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends an effective date earlier than July 30, 
1996, is warranted for the award of service connection for 
multiple myeloma.  Specifically, he requests an effective 
date of June 1, 1971, representing the date he was discharged 
from military service.  He asserts that because his multiple 
myeloma has been presumed to have been caused by exposure to 
Agent Orange or other carcinogenic herbicides during his 
Vietnam service, the effective date of the award of service 
connection should go all the way back to his release from 
service.  


History of the case

A review of the pertinent evidence of record reveals that the 
earliest documentation of hematuria and other urinary 
problems is found in a VA outpatient treatment note, dated 
July 30, 1996.  At that time, the physician noted that the 
etiology of the hematuria was unclear and that further 
testing would be conducted.

In April 1997, the veteran submitted an application for 
increased compensation based upon unemployability.  In the 
application, he stated that he had been undergoing kidney 
dialysis since December 1996 to compensation for the failure 
of both kidneys.  During a VA general medical examination for 
purposes of compensation in July 1997, he told the examiner 
that he was scheduled for a bone marrow examination the 
following week, as it was suspected that he might have a bone 
tumor.  The report of a VA psychiatric examination conducted 
for purposes of compensation in August 1997 shows that the 
veteran had recently been diagnosed as having multiple 
myeloma for which he was receiving treatment at a private 
hospital.  

The RO then obtained copies of reports reflecting treatment 
provided by the private hospital.  According to these 
reports, the diagnosis of multiple myeloma was rendered in 
July 1997, when the veteran was hospitalized with 
hypercalcemia, increasing weakness, and poor appetite.  In 
reaching the diagnosis, his treating physician noted that 
although he had suffered from advanced kidney failure since 
the previous December, the cause of his nephritis had not 
been clear until the present time, or the point at which his 
physicians had identified multiple myeloma.  

By statement dated July 28, 1997, and received by the RO on 
July 30, 1997, the veteran requested service connection for 
multiple myeloma.  After obtaining medical records to confirm 
the diagnosis, the RO granted service connection, awarded a 
100 percent disability rating, and assigned an effective date 
of December 23, 1996, in a September 1997 rating decision.  

The veteran promptly filed a claim for entitlement to an 
earlier effective date for the 100 percent disability rating, 
explaining that renal failure was initially found by the VA 
outpatient clinic prior to July 1996.  After obtaining copies 
of VA outpatient clinic progress notes, the RO granted an 
effective date of July 30, 1996, reflecting the date shown on 
the earliest record containing a diagnosis of renal 
insufficiency with a history of hematuria, as reflected 
above.

The veteran perfected a timely appeal of this decision.  
During a June 1999 videoconference hearing, held before the 
undersigned Member of the Board, the veteran made an eloquent 
plea for an award of monetary compensation benefits for the 
entire period of time since his discharge from service, so 
that he could provide for his children's material needs after 
his death.  As set forth above, he argued that because his 
multiple myeloma has been presumed to have been caused by 
exposure to Agent Orange during his Vietnam service, the 
effective date of the award of service connection should go 
all the way back to his release from service.


Law and regulations

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to 
service connection granted on a presumptive basis, such as 
the veteran's multiple myeloma, which was established as 
presumptively caused by exposure to herbicides during service 
in Vietnam, governing regulation provides that the effective 
date will be the date entitlement arose, if the claim is 
received within one year after separation from active duty; 
otherwise the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  All effective date determinations must be 
based upon the facts found, unless otherwise specifically 
provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

When compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  If a 
claim is reviewed on the initiative of the VA within one year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

Multiple myeloma was added to the list of diseases (set forth 
at 38 C.F.R. § 3.309(e)) subject to the presumption that the 
diseases were caused by exposure to herbicide agents and 
would warrant service connection for veterans who had such 
exposure during service by regulatory amendment in 1994.  The 
amendment was effective on June 9, 1994, as provided by 
Public Law 102-4.  


Analysis

The veteran's claim for entitlement to service connection for 
multiple myeloma was received by the RO on July 30, 1997, 
more than one year after the effective date of the regulatory 
provision upon which the grant of service connection was 
predicated.  Under the provisions of 38 C.F.R. § 3.114, 
because the claim was reviewed at the veteran's request more 
than one year after the effective date of the regulatory 
amendment, benefits may be authorized for a period of one 
year prior to the date of the claim.  

Under the provisions of 38 C.F.R. § 3.400(b)(2)(ii), however, 
the effective date of a grant of service connection based 
upon presumptive entitlement will be the date entitlement 
arose, if the claim is received within one year after 
separation from active duty; otherwise the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
Under this analysis, the date of receipt of the claim was 
July 30, 1997, and the date entitlement arose could 
reasonably be identified as an earlier date, possibly the 
date the veteran's physicians reached the diagnosis of 
multiple myeloma, or possibly even earlier, when the initial 
manifestations of multiple myeloma were identified.  The 
important point is that the later date is defined as the 
effective date for the grant of benefits under 38 C.F.R. 
§ 3.400(b)(2)(ii).  

Thus an analysis of the earliest effective date permitted 
under the provisions of 38 C.F.R. § 3.114 yields the date of 
July 30, 1996, as the date exactly one year prior to the 
veteran's claim.  An analysis of the earliest effective date 
permitted under the provisions of 38 C.F.R. § 3.400(b)(2)(ii) 
yields the date of July 30, 1997, reflecting the actual date 
of the veteran's claim.  Therefore, the analysis most 
beneficial to the veteran would be that provided under 
38 C.F.R. § 3.114, allowing the assignment of an effective 
date of July 30, 1996.  

The Board observes that the RO assigned an effective date of 
July 30, 1996, on an alternate theory of entitlement.  The RO 
construed the July 30, 1996, VA outpatient treatment report 
showing hematuria as an informal claim for entitlement to 
service connection, which they judged was perfected by a 
formal claim received within one year on July 30, 1997.  
Under the provisions of 38 C.F.R. § 3.155(a), when a formal 
claim is received within a year of an informal claim, the 
effective date for any benefit granted will be the date of 
the informal claim, rather than that of the formal claim.  
However, in a case handed down subsequent to the RO's 
decision assigning an effective date of July 30, 1996, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated its reluctance to interpret VA hospitalization or 
examination records as informal claims for entitlement to 
service connection.  In a case involving medical records 
which a veteran wished to have construed as an informal claim 
for secondary service connection, the Court looked for 
additional supporting evidence of the veteran's intent to 
seek secondary service connection, holding that the mere 
presence of the medical evidence does not establish an intent 
on the part of the veteran to seek secondary service 
connection for his psychiatric condition.  "While the Board 
must interpret the appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant. ...  The appellant must have asserted the claim 
expressly or impliedly."  Brannon v. West, 12 Vet. App. 32 
(1998).  

The Board is cognizant of and sympathetic to the veteran's 
desire to provide for his children and his belief that the 
grant of service connection should be effective upon his 
discharge from service because he was exposed to Agent Orange 
during service.  However, we are unable to act upon his 
wishes by granting the benefit sought.  The law as it stands 
has been properly applied to the veteran's claim and the law 
dictates that he has no entitlement to the benefit sought.  
While the Board sympathizes with any economic hardship this 
decision may cause to the veteran, the Board is constrained 
to apply the law as Congress has created it and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).

In summary, based on a thorough review of the relevant 
evidence in this matter, and for the preceding reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an earlier effective date for the grant of 
service connection for multiple myeloma.  The effective date 
effective date assigned to the grant of service connection 
properly reflects one year prior to the date of the claim for 
that benefit based upon a liberalizing VA regulation and 
there is no basis in law for the assignment of an earlier 
effective date.




ORDER

An effective date earlier than July 30, 1996, for the grant 
of service connection for multiple myeloma is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

